Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/4/2022 have been fully considered but they are not persuasive.  The Applicant argues the references do not disclose the limitations in the claim, particularly determining a reference time duration starting from a beginning of a previous downlink transmission burst until an end of a first slot.  Applicant cites portions of Noh2 used in the final office action and states Noh2 says nothing about how the end of the reference window is indicated.  Further arguing the reference window is just some time interval.  Applicant then mistakenly states: “claim 1 states the UE determines a reference time duration” (claim 1 is actually a base station claim).								In response, Noh2 discloses the reference window which reads on the claim term “reference time duration”.  Further Applicant does not argue the start but only the ending point of the reference duration which is the end of an arbitrary “first slot”.  Noh2 states the reference window is defined in terms of one or more slots, Para [0168] therefore the endpoint of the reference window is the end of a slot.  The term “first slot” is not in relation to another slot, so is really just “any slot”.  Applicant argues Noh2 does not disclose how to determine the end of the reference window.  The reference window in Noh2 does not continue indefinitely, and there is an end point in terms of slots.  If the reference window is 3 slots long, the end of the third slot can be considered the so called “first” slot.								The Applicant then argues over the Yin reference.  In response, Yin was used to disclose the unicast PDSCH feature (i.e. PDSCH for one UE).  Applicant argues the combination does not suggest a reference time duration until the end of some arbitrary “first” slot.  In response, the reference window of Noh2 does not go on forever and has an endpoint.  The reference window is defined in terms of slots, therefore the end of the reference window is the end of the last slot in the window (i.e. the end of the “first” slot). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461